Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed on 6/27/2022.
Claims 1, 2, 4-7, 9, and 10 have been amended.
Claim 11 has been cancelled.
Claims 12-17 have been added.
Claims 1-10, and 12-17 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, and 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claims 1 and 6) and will be considered under the appropriate 35 USC § 101 analysis.
Claims 1 and 6 recite analyzing messages and issuing alerts for suspected fraudulent activity.  The limitations of establishing communications between users (such as chatrooms), receiving messages, determining data within a message, analyzing historical data, counting message and comparison to thresholds, deterring suspected activity/characteristics, generating notifications, providing recommendations, and displaying data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing the managing personal behavior or relationships or interactions between people which represents the abstract idea of certain methods of organizing human activity. 
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using a processor and or terminals to perform the recited steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using an instant messaging application to perform recited steps. The instant messaging application used in these steps is recited at a high-level of generality (i.e., as a generic tool for transmitting, sending, and receiving communications and/or data).
– Using an output interface to display data.  The interface is stated at a high level of generality and its broadest reasonable interpretation comprises merely a set of generic interfaces that do not affect the processing or results of the system/method.  
– Using database to store data.  The database is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of storing data).
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Depending Claims 2, 3-5, and 7-10 recite further elements related to the message and data analysis steps and/or message transmission steps of the parent claims.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 2, 3-5, and 7-10 are ineligible.
Depending Claims 12 and 14 recite further elements related to the message analysis and data storage steps of the parent claims.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 12 and 14 are ineligible.
Depending Claims 13 and 15 recite further elements related to specific types of data/content related to the analysis steps of the parent claims.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas because the specific type of data/content does not significantly effect hoe the analysis is performed.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 13 and 15 are ineligible.
Depending Claims 16 and 17 recite further elements related to the alert/message transmitting steps of the parent claims.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 16 and 17 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuster (Pub No. US 2008/0276315 A1) in view of Prakash (Pub. No. US 2016/0014151 A1) in further view of Ben-Yair et al. (Pub. No. US 2015/0332416 A1).
In regards to Claims 1 and 6, Shuster discloses:
A social network service (SNS)-based recommendation information providing method in a first user terminal including one or more processors, the SNS-based recommendation information providing method comprising: (see at least [0026]; [0027])
executing, by the one or more processors, an instant messaging application to establish a chat room between user terminals, which include the first user terminal and a second user terminal; (Abstract; Fig. 1; [0010], chat room is provided for communication between multiple users/terminals)
receiving, by the one or more processors, a message from the second user terminal; (Fig. 5; [0009]-[0011]; [0030], messages are sent and received between terminals in a chat room, a message is received from a sender by a recipient) 
determining, by the one or more processors, whether the message includes at least one piece of financial transaction information including at least one of an amount of money, an account number, or an account holder; (Fig. 5; [0011]; [0031], data identified in a sender’s message is monitored to detect sensitive data such a social security number (which is known to be used for identification such as account holders); Abstract;  [0033],  also indicates additional data that can be monitored, such as “bank account numbers”, “account numbers”, and/or “personal identifying or account information”) 
The term “template” has been deemed non-functional descriptive material and therefore given no patentable weight.  The term template merely acts as a label for the database.  Additionally, no material was found in the disclosure to explain and/or describe a template database in any manner that does not perform the same functions as any standard database.
determining, by the one or more processors, whether the message is a suspected phishing message based on indicating that the message includes the at least one piece of financial transaction information an, ([0025]; [0035], and multiple other places throughout the entire reference, messages are monitored to determine suspected phishing/fraudulent information requests  and/or identity theft ).  
generating, by the one or more processors, a notification message notifying that the message is the suspected phishing message based on a result of the second-determining indicating that the message is the suspected phishing message; ([0035], a warning is generated and displayed to the user who is the potential victim) 
displaying, by the one or more processors, recommendation information including the notification message via an output interface. ([0035]; [0036], a warning is generated and displayed to the user who is the potential victim, the warning contains an advisory that the user may be a victim and provides options regarding whether or not to send the information, one of ordinary skill in the art would recognize this as a recommendation (such as a recommendation to not send the information), it advises the user but leaves the final decision to the user) 
Examiner’s Note: Although the examples provided in the reference citations described message between a sender and recipient, the reference does not explicitly limit the chat or chatroom to two users and messages could be provided between two or more chat partners (see at least Fig. 1). 
As described above, Shuster uses characteristics within a message to determine suspected phishing attempts.  Shuster does not explicitly disclose, but Prakash teaches: 
[a] database being configured to store at least information about an interaction history between users (at least [0063], shows a database for storing previously gathered (“historical” )information; at least [0017]; [0145]; [0146], [0133] shows the use of interactions histories between sender and recipient (for further detail on how this can be used, see also [0250]; [0251]))
It is noted that Prakash also uses a multiple step determining process (referencing Applicant’s “first-determining” and “second-determine”), such as steps for the analysis and subsequent steps for phishing determination based on previous determination results (see at least [0250]; [0251], “…the analysis and data warehouse module use the outcome to influence the likelihood that the new message is the phishing message…”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Shuster so as to have included determining whether the message is a suspected phishing message based on an interactions history between the first user terminal and the second user terminal using the above steps/elements, as taught by Prakash in order to merely provide additional tools and security measures to efficiently and accurately predict phishing attempts through a combination of considerations (Prakash, [0090]; [0107]; [0290]). 


Shuster/Prakash Does not explicitly disclose but Ben-Yair teaches:
whether a number of receivers of the message is equal to or greater than a reference number with reference to a database ([0073], “…if the number of intended recipients exceeds a threshold number of recipients and the author has little to no social affinity to the intended recipients, the post can be deemed to be spam.”, see also Fig. 1; [0023]; Claim 1) 
determining whether the message is a suspected phishing message based on the number of receivers of the message is equal to or greater than the reference number ([0073], “…if the number of intended recipients exceeds a threshold number of recipients and the author has little to no social affinity to the intended recipients, the post can be deemed to be spam.”, see also Fig. 1; [0023]; Claim 1) 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have modified the system of Shuster/Prakash so as to have included wherein the determining whether the message is the suspected phishing message comprises determining, by the one or more processors, whether the message is the suspected phishing message, by further taking into account whether a number of receivers of the message is equal to or greater than a preset threshold receiver number, as taught by Ben-Yair in order to provide additional tools and security measures to efficiently and accurately predict phishing attempts through a combination of considerations (Prakash, [0090]; [0107]; [0290]; Ben-Yair, [0073]). 
In regards to Claim 2, Shuster does not explicitly disclose, but Prakash teaches:
wherein the determining comprises determining whether the message is the suspected phishing message by further considering whether a history of chatting between the first user terminal and the second user terminal includes the financial transaction information. ([0056]; [0090]; [0216]; [0250]; etc. as described above, related to phishing attempts and characteristics within messages; [0007], phishing is an attempt to gain confidential data, the message characteristics that are used to identify phishing attempts (that are used to gain confidential data) could be comparable to the specified financial data used in Shuster and one of ordinary skill in the art would recognize their similarities and comparable uses)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Shuster so as to have included wherein the determining comprises determining whether the message is the suspected phishing message by further taking into account whether a history of chatting between the first user terminal and the second user terminal includes the financial transaction information, as taught by Prakash in order to merely provide additional tools and security measures to efficiently and accurately predict phishing attempts through a combination of considerations (Prakash, [0090]; [0107]; [0290]). 
In regards to Claims 3 and 8, Shuster discloses:
wherein the recommendation information comprises at least one response message ([0035], allows the user to provide a response message)
Although Shuster/Prakash Does not explicitly disclose that the response message is  “for identifying a chat partner”, this particular non-functional descriptive material for describing the intended reasons for the response message has been deemed merely intended usage of the claim and therefore accorded no patentable weight.  Although the claim states the purpose is to identify the chat partner, this is not performed anywhere in the claimed invention (for example, no identification is made or used).  Additional evidence can be found in depending Claims 4 and 5, which recite material for sending (and correcting) messages but include no material related to the identification (or identity) of a chat partner.  Whether the message is used for identification purposes is inconsequential to the deepening claim features.
Additionally, it is noted that under broadest reasonable interpretation, the identification could be used for any chat partner.  Examiner points to [0036] in Shuster which includes a response (from the recipient) sent to the sender informing them that the recipient has chosen not to send the information.  This could implicitly be interpreted as including an identity of the sender (a chat partner).  One of ordinary skill in the art could also consider that this response (sent by the recipient) to the sender could allow the sender to respond with identifying information to gain trust (since the sender is also “a chat partner”) and Shuster does explicitly block the suspected sender form sending additional communications).
In regards to Claims 4 and 9, Shuster discloses:
Wherein the at least one response message includes a first response message that is transmitted to the second user terminal in response to a send input with respect to the first response message. ([0035], allows the user to provide a response message)
In regards to Claims 5 and 10, Shuster discloses:
wherein the at least one response message includes a first response message that is corrected in response to a correction input with respect to the recommendation information, and is transmitted to the second user terminal in response to a send input with respect to the first response message. ([0034]; [0035], in addition to the warning providing an option for a response informing the sender that the recipient will not provide the information, a chat message can be provided that corrects the sensitive information by replacing it with false information (this would be corrected in relation to the recommendation information (which represents the alert notification according to Claim 1 and 6), this would represent two response messages)
In regards to Claim 7, Shuster discloses:
wherein the determining comprises determining, by the one or more processors, whether the message is the suspected phishing message, additionally based on whether the financial transaction information between the first user terminal and the second user terminal is present ([0009]-[0011]; [0025]; [0030]; [0031]; [0035]; [0036]; etc. as described above)
In regards to Claims 12 and 14:
As discussed above, the chat users of Shuster are associated with specific terminals ([0009]-[0011], and throughout the reference).  Shuster Does not explicitly disclose but Prakash teaches:
classifying a plurality of user terminals into groups based on interaction history; and storing information regarding the classified groups in the database. ([0129]-[0131], classifies incoming message regarding whether or not the sender is an imposter, the classification is also applied to the sender (this classification/grouping is discussed throughout the reference in varying amounts of detail); [0063];  [0017]; [0145]; [0146], [0133] shows the use of interactions histories between sender and recipient (for further detail on how this can be used, see also [0250]; [0251]))
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Shuster so as to have included classifying a plurality of user terminals into groups based on interaction history; and storing information regarding the classified groups in the database, as taught by Prakash in order to merely provide additional tools and security measures to efficiently and accurately predict phishing attempts through a combination of considerations (Prakash, [0090]; [0107]; [0290]). 
In regards to Claims 13 and 15, Shuster Does not explicitly disclose but Prakash teaches:
wherein the interaction history comprises at least one of information about a frequency of use of emoticons, or information about a time interval between messages. ([0129]-[0131]; [0063];  [0017]; [0145]; [0146], [0133]; [0250]; [0251]., as applied to the parent claims regarding historical data and groupings; [0070]; [0252], discusses message characteristics (such as can be used later in the classifications, groupings ,interaction histories, etc.) including time periods and including analysis/recognition of specific characters and/or character usage, one of ordinary skill in the art would recognize that this use of characters could include and/or be similar to the use of emoticons in messages)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Shuster so as to have included wherein the interaction history comprises at least one of information about a frequency of use of emoticons, or information about a time interval between messages, as taught by Prakash in order to merely provide additional tools and security measures to efficiently and accurately predict phishing attempts through a combination of considerations (Prakash, [0090]; [0107]; [0290]). 
In regards to Claims 16 and 17, Shuster discloses:
wherein the generating includes generating one or more response messages for identifying the second user terminal in addition to generating the notification message. ([0036], “The warning may then provide the chat entry sender the option of sending the chat entry to the other users' terminals in the chat room session S805.”)

Additional Prior Art not Relied Upon
	Carnahan et al. (Pub. No. US 2015/0052553 A1). Discloses the analyses for communications for pattern information and other elated data for determining possible fraud and issues alerts and recommendations (see at least [0014]; [0025]; [0029]; [0031]; [0033];  [0041]; Claim 13)

Response to Arguments
Applicant’s arguments filed 6/27/2022 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §101:
Applicant’s remarks assert that “whether a number of receivers of the message is equal or greater than a reference number is determined with reference to a template database…configured to store (e.g., maintain and update) at least information about an interaction history between users…integrates the alleged abstract idea into a practical application of providing a notification message based on information on a social network service”.  However, no support id provided to explain or describe how/why a number of receivers of the message is equal or greater than a reference number would provide the alleged practical application, how/why the alleged practical application of providing a notification message based on information on a social network service would be obtained din a manner that is significantly more than the alleged abstract ideas, how/why a number of receivers of the message is equal or greater than a reference number is determined with reference to a template database and providing a notification message based on information on a social network service are related to the abstract ideas in a manner that would render the claimed invention to be significantly more than the abstract ideas, etc. 
II. Rejection of Claims under 35 U.S.C. §112:
The 112 rejections have been withdrawn in view of Applicant’s amendments.
III. Rejection of Claims under 35 U.S.C. §103:
Applicant provides no arguments regarding the substance of the claims, prior art, or rejections.
IV. Additional Notes:
Although the “determining whether the message is a suspected phishing message “ step is currently covered by a combination of Shuster and Ben-Yair, it is noted that (as provided in previous office actions), Prakash also discloses the following material related to the determining made in those references:
determining whether the message is a suspected phishing message based on [historical data of interactions between the first user terminal and the second user terminal]; ([0090]; [0216]; [0250]; [0101], “…determining [an] other previously received message with similar message characteristics as the new received message; and alerting the at least one recipient organization regarding the danger of the other previously received message…”, “…indicate that the characteristics of the previously received message are more likely to represent a legitimate sender, the analysis and data warehouse module compares ongoing messages received from the sender with stored message characteristics, and the analysis and data warehouse module declares any of the ongoing emails received from the sender as the phishing message based on the outcome of the comparison.”, “…a number of received email messages recipient contact and recipient have shared…”, message characteristics are compared to previous messages to determine likelihood of phishing attempts (these features are also expanded on throughout the reference); [0056], “…an electronic message may be an email message, an email, a text message, a skype or chat message, a twitter message, a picture message, a conversation spanning multiple messages in succession between a sender and recipient or any other type of electronic message in a communication network.”; Abstract, [0027]; etc., uses similar techniques as Shuster, such as pattern matching, message characteristics, alerts, etc.)



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393. The examiner can normally be reached M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.S/           Examiner, Art Unit 3629                                                                                                                                                                                             October 22, 2022

/ANDREW B WHITAKER/           Primary Examiner, Art Unit 3629